Hart, J. (dissenting). It seems to me that tbe principles of law decided in tbe cases cited in tbe majority opinion, when applied to tbe facts presented by tbe record, warrant a reversal of tbe judgment. This court has held that there is no privity of contract between tbe bolder of a check or draft which has been paid by tbe drawee bank upon the forged indorsement of tbe payee, which would entitle him to bring suit against tbe drawee bank, and that its action in tbe payment of such draft does not constitute an acceptance thereof which releases tbe drawer from its payment. Sims v. American National Bank of Fort Smith, 98 Ark. 1, and State v. Bank of Commerce, 113 Ark. 498. So in this case, if Shepard & Gluck had drawn a draft on tbe American Bank of Commerce & Trust Company in favor of Sam Smith for tbe amount they owed him, and this draft bad been persented to tbe bank by an-’ other Sam Smith and cashed, tbe bank would not have been liable to the real Sam Smith. ¡Because tbe bank paid tbe draft on a forged indorsement of tbe payee’s signature to a person not authorized to receive the money, it does not follow that tbe bank promised tbe payee to pay the money again to him, on tbe presentation of tbe cheek by him for payment. In tbe instant case, however, tbe facts are essentially different. Shepard & Gluck in each instance telegraphed tbe bank at Little Bock to pay a stated sum of money to Sam Smith and charge their account with it. Shepard & Gluck actually transmitted the money to the hank. . The hank drew a cashier’s check in favor of Sam Smith and credited the man supposed to he Sam Smith with the amount represented 'by the check. The account of Shepard & Gluck was charged with the amount. The issuance of the cashier’s check charging the amount to the account of Shepard & Gluck fixed the liability of the hank. The issuance of a cashier’s check by the hank charging the amount to the account of Shepard & Cluck constituted an accepted order for the money. Neither do the facts of this case bring it within the rule announced in Cureton v. Farmers’ State Bank, 147 Ark. 312. If Shepard & Gluck had drawn a check on ap-pellee hank in favor of Sam Smith and delivered it to an impostor, who had presented it to the hank and obtained payment thereon, the case in question would be applicable. In such a case the bank would pay the check to the person the drawer of the check had intended it to pay, although the drawer of the check had made a mistake and had drawn the check to the wrong person. The facts in the present case are altogether different. Shepard & Gluck did not draw a check in favor of Sam Smith and deliver it to the supposed Sam Smith who in turn presented it to the bank for payment. But Shepard & Gluck directed the bank to pay Sam Smith, their debtor, and the bank paid the money out to another person. It did not pay the money to the person whom Shepard & Gluck directed it to pay. Therefore, the bank, having charged the amount to Shepard & Gluck, is liable to the real Sam Smith, or his assignee.